REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights AGREEMENT (the “Agreement”), dated as of June __, 2018
(the “Execution Date”), is entered into by and between Rocky Mountain High
Brands, Inc., a Nevada corporation with its principal executive office at 9101
LBJ Freeway, Suite 200, Dallas, TX 75243 (the “Company”), and GHS Investments
LLC, a Nevada limited liability company, with offices at 420 Jericho Turnpike,
Suite 207, Jericho, NY 11753 (the “Investor”).

 

RECITALS:

 

Whereas, pursuant to the Equity Financing Agreement entered into by and between
the Company and the Investor of this even date (the “Equity Financing
Agreement”), the Company has agreed to issue and sell to the Investor an
indeterminate number of shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), up to an aggregate purchase price of Fifteen
Million Dollars ($15,000,000);


       Whereas, as an inducement to the Investors to execute and deliver the
Equity Financing Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws, with respect to the shares of
Common Stock issuable pursuant to the Equity Financing Agreement and the
Promissory Note.


       Now therefore, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

SECTION I
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Execution Date” shall have the meaning set forth in the preambles.

 

“Investor” shall have the meaning set forth in the preambles.

 

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in the Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in the Registration Statement at such time,
which determination shall be accompanied by a good faith determination by the
Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.

 

 1 

 

 



“Register,” “Registered,” and “Registration” refer to the registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the United States Securities and Exchange Commission (the “SEC”).

 

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
pursuant to the Equity Financing Agreement, and (ii) any shares of capital stock
issued or issuable with respect to such shares of Common Stock, if any, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, which have not been (x) included in the Registration
Statement that has been declared effective by the SEC, or (y) sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the 1933 Act, and (iii) the Commitment
Shares.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.

 

“Registered Offering Transaction Documents” shall mean this Agreement, the
Equity Financing Agreement, and supporting documents between the Company and the
Investor as of the date hereof.

 

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Equity Financing
Agreement.

 

SECTION II
REGISTRATION

 

2.1              The Company shall, within thirty (30) calendar days upon the
date of execution of this Agreement, use its best efforts to file with the SEC a
Registration Statement or Registration Statements (as is necessary) on Form S-1
(or, if such form is unavailable for such a registration, on such other form as
is available for such registration), covering the resale of all of the
Registrable Securities, which Registration Statement(s) shall state that, in
accordance with Rule 416 promulgated under the 1933 Act, such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon stock splits, stock dividends or similar
transactions. The Company shall initially register for resale all of the
Registrable Securities which would be issuable on the date preceding the filing
of the Registration Statement based on the closing bid price of the Company’s
Common Stock on such date and the amount reasonably calculated that represents
Common Stock issuable to other parties as set forth in the Equity Financing
Agreement except to the extent that the SEC requires the share amount to be
reduced as a condition of effectiveness. The Registration Statement shall be
prepared by Company’s legal counsel and shall be reviewed by Investor’s legal
counsel

 

2.2              The Company shall use all commercially reasonable efforts to
have the Registration Statement(s) declared effective by the SEC within thirty
(30) calendar days, but no more than ninety (90) calendar days after the Company
has filed the Registration Statement.

 

2.3              The Company agrees not to include any other securities in the
Registration Statement covering the Registrable Securities. Furthermore, the
Company agrees that it will not file any other Registration Statement for other
securities, until thirty (30) calendar days after the Registration Statement for
the Registrable Securities is declared effective by the SEC.

 

 2 

 



2.4              Notwithstanding the registration obligations set forth in this
Section 2.4, if the staff of the SEC (the “Staff”) or the SEC informs the
Company that all of the unregistered Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single Registration Statement, the Company agrees to promptly (i) inform
each of the holders thereof and use its commercially reasonable efforts to file
amendments to the Registration Statement as required by the SEC and/or (ii)
withdraw the Registration Statement and file a new registration statement (the
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering. If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement (each,
an “Additional Registration Statement”).

 

SECTIONIII
RELATED OBLIGATIONS

 

At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2, the Company will affect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations:

 

3.1              The Company shall use all commercially reasonable efforts to
cause such Registration Statement relating to the Registrable Securities to
become effective and shall keep such Registration Statement effective until the
earlier to occur of the date on which (A) the Investor shall have sold all the
Registrable Securities; or (B) the Investor has no right to acquire any
additional shares of Common Stock under the Equity Financing Agreement or the
Promissory Note (the “Registration Period”). The Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. The Company shall use all commercially reasonable efforts to respond
to all SEC comments within ten (10) business days from receipt of such comments
by the Company. The Company shall use all commercially reasonable efforts to
cause the Registration Statement relating to the Registrable Securities to
become effective no later than three (3) business days after notice from the SEC
that the Registration Statement may be declared effective. The Investor agrees
to provide all information which is required by law to provide to the Company,
including the intended method of disposition of the Registrable Securities, and
the Company’s obligations set forth above shall be conditioned on the receipt of
such information.

 

3.2              The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the Investor
thereof as set forth in such Registration Statement. In the event the number of
shares of Common Stock covered by the Registration Statement filed pursuant to
this Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend such Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within thirty (30) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely),
assuming the Company has sufficient authorized shares at that time, and if it
does not, within thirty (30) calendar days after such shares are authorized. The
Company shall use commercially reasonable efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof.

 

 3 

 

 

3.3              The Company shall make available to the Investor whose
Registrable Securities are included in any Registration Statement and its legal
counsel without charge (i) promptly after the same is prepared and filed with
the SEC at least one (1) copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, the prospectus
included in such Registration Statement (including each preliminary prospectus)
and, with regards to such Registration Statement(s), any correspondence by or on
behalf of the Company to the SEC or the staff of the SEC and any correspondence
from the SEC or the staff of the SEC to the Company or its representatives; (ii)
upon the effectiveness of any Registration Statement, the Company shall make
available copies of the prospectus, via EDGAR, included in such Registration
Statement and all amendments and supplements thereto; and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time to facilitate the disposition
of the Registrable Securities.

 

3.4              The Company shall use commercially reasonable efforts to (i)
register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” laws of such states in the
United States as the Investor reasonably requests; (ii) prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.4, or (y) subject itself
to general taxation in any such jurisdiction. The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

 

3.5              As promptly as practicable after becoming aware of such event,
the Company shall notify Investor in writing of the happening of any event as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (“Registration Default”) and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act (as defined below) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when the Registration Statement
or any post-effective amendment has become effective (the Company will prepare
notification of such effectiveness which shall be delivered to the Investor on
the same day of such effectiveness and by overnight mail), additionally, the
Company will promptly provide to the Investor, a copy of the effectiveness order
prepared by the SEC once it is received by the Company; (ii) of any request by
the SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, (iv) in the event the Registration Statement is no longer
effective, or (v) if the Registration Statement is stale as a result of the
Company’s failure to timely file its financials or otherwise.

 

 4 

 

 

3.6              The Company shall use all commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the registration statement.

 

3.7              The Company shall permit the Investor and one (1) legal
counsel, designated by the Investor, to review and comment upon the Registration
Statement and all amendments and supplements thereto at least one (1) calendar
day prior to their filing with the SEC. However, any postponement of a filing of
a Registration Statement or any postponement of a request for acceleration or
any postponement of the effective date or effectiveness of a Registration
Statement by written request of the Investor (collectively, the “Investor’s
Delay”) shall not act to trigger any penalty of any kind, or any cash amount due
or any in-kind amount due the Investor from the Company under any and all
agreements of any nature or kind between the Company and the Investor. The
event(s) of an Investor’s Delay shall act to suspend all obligations of any kind
or nature of the Company under any and all agreements of any nature or kind
between the Company and the Investor.

 

3.8              At the request of the Investor, the Company’s counsel shall
furnish to the Investor, within three (3) business days, a letter confirming the
effectiveness of the registration statement. Such letter shall be issued as of
the date of the effectiveness of the registration statement, in a form suitable
to the Investor.

 

3.9              The Company shall hold in confidence and not make any
disclosure of information concerning the Investor unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, or (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order covering such information.

 

3.10          The Company shall use all commercially reasonable efforts to
maintain designation and quotation of all the Registrable Securities covered by
any Registration Statement on the Principal Market. If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3.10.

 

3.11          The Company shall cooperate with the Investor to facilitate the
prompt preparation and delivery of the Registrable Securities to be offered
pursuant to the Registration Statement and enable Registrable Securities to be
in such denominations or amounts, as the case may be, as the Investor may
reasonably request.

 

 5 

 

 

3.12          The Company shall provide a transfer agent for all the Registrable
Securities not later than two (2) business days from the execution from the
Equity Financing Agreement and the Convertible Promissory Note.

 

3.13          If requested by the Investor, the Company shall (i) as soon as
reasonably practical incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably determines should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering; (ii) make
all required filings of such prospectus supplement or post-effective amendment
as soon as reasonably possible after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.

 

3.14          The Company shall use all commercially reasonable efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to facilitate the disposition of such
Registrable Securities.

 

3.15          The Company shall otherwise use all commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

 

3.16          Within two (2) business day after the Registration Statement which
includes Registrable Securities is declared effective by the SEC, the Company
shall deliver to the transfer agent for such Registrable Securities, with copies
to the Investor, confirmation that such Registration Statement has been declared
effective by the SEC.

 

3.17          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to the Registration Statement.

 

SECTION IV
OBLIGATIONS OF THE INVESTOR



4.1              At least five (5) calendar days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify the Investor
in writing of the information the Company requires from the Investor for the
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities and the Investor agrees to furnish to the Company
that information regarding itself, the Registrable Securities and the intended
method of disposition of the Registrable Securities as shall reasonably be
required to effect the registration of such Registrable Securities and the
Investor shall execute such documents in connection with such registration as
the Company may reasonably request. The Investor covenants and agrees that, in
connection with any sale of Registrable Securities by it pursuant to the
Registration Statement, it shall comply with the “Plan of Distribution” section
of the then current prospectus relating to such Registration Statement.

 

4.2              The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless the Investor has notified the Company in writing of an
election to exclude all of the Investor’s Registrable Securities from such
Registration Statement.

 

 6 

 

 

4.3              The Investor agrees that, upon receipt of written notice from
the Company of the happening of any event of the kind described in Section 3.6
or the first sentence of Section 3.5, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.6 or the
first sentence of Section 3.5.

 

SECTION V
EXPENSES OF REGISTRATION

 

All legal expenses, other than underwriting discounts and commissions and other
than as set forth in the Equity Financing Agreement, incurred in connection with
registrations including comments, filings or qualifications pursuant to Sections
2 and 3, including, without limitation, all registration, listing and
qualifications fees, and printing fees shall be paid by the Company.

 

SECTION VI
INDEMNIFICATION

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

6.1              To the fullest extent permitted by law, the Company, under this
Agreement, will, and hereby does, indemnify, hold harmless and defend the
Investor who holds Registrable Securities, the directors, officers, partners,
employees, counsel, agents, representatives of, and each Person, if any, who
controls, any Investor within the meaning of the 1933 Act or the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which the Investor has requested in
writing that the Company register or qualify the Shares (“Blue Sky Filing”), or
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which the statements therein were made, not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement (the matters in the foregoing clauses (I) through (iii)
being, collectively, “Violations”). Subject to the restrictions set forth in
Section 6.3 the Company shall reimburse the Investor and each such controlling
person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6.1: (I) shall not apply to a Claim arising out of or
based upon a Violation which is due to the inclusion in the Registration
Statement of the information furnished to the Company by any Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not be
available to the extent such Claim is based on (a) a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the Company
or (b) the Indemnified Person’s use of an incorrect prospectus despite being
promptly advised in advance by the Company in writing not to use such incorrect
prospectus; (iii) any claims based on the manner of sale of the Registrable
Securities by the Investor or of the Investor’s failure to register as a dealer
under applicable securities laws; (iv) any omission of the Investor to notify
the Company of any material fact that should be stated in the Registration
Statement or prospectus relating to the Investor or the manner of sale; and (v)
any amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the resale of the Registrable Securities by the Investor
pursuant to the Registration Statement.

 

 7 

 

 

6.2              In connection with any Registration Statement in which Investor
is participating, the Investor agrees to severally and jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6.1, the Company, each of its directors, each of its officers who
signs the Registration Statement, each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act and the Company’s agents
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation is due to the
inclusion in the Registration Statement of the written information furnished to
the Company by the Investor expressly for use in connection with such
Registration Statement; and, subject to Section 6.3, the Investor will reimburse
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6.2 and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investor, which consent shall not be unreasonably withheld;
provided, further, however, that the Investor shall only be liable under this
Section 6.2 for that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the resale of the Registrable
Securities by the Investor pursuant to the Registration Statement.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6.2 with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
were corrected on a timely basis in the prospectus, as then amended or
supplemented. This indemnification provision shall apply separately to each
Investor and liability hereunder shall not be joint and several.

 

6.3              Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Investor, if the Investor is entitled
to indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

 8 

 

 

6.4              The indemnity agreements contained herein shall be in addition
to (I) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

SECTIONVII

CONTRIBUTION

 

7.1              To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(I) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.

 

SECTION VIII

REPORTS UNDER THE 1934 ACT

 

8.1              With a view to making available to the Investor the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), provided that the
Investor holds any Registrable Securities are eligible for resale under Rule
144, the Company agrees to:

 

a.make and keep adequate current public information available, as those terms
are understood and defined in Rule 144;

 

b.file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 5(c) of the Equity Financing
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and

 

c.furnish to the Investor, promptly upon request, (I) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration.

 

SECTION X

MISCELLANEOUS

 

9.1              NOTICES. Any notices or other communications required or
permitted to be given under the terms of this Agreement that must be in writing
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

 9 

 

 

If to the Company:

 

 

 

 

 

With a copy to :

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX 75243
Attn: Michael Welch, CEO

 

Laxague Law, Inc.

1 East Liberty, Suite 600

Reno, NV 89501
Attn: Joe Laxague, Esq.

Fax: (775) 996-3283

      If to the Investor:  

GHS Investments, LLC

420 Jericho Turnpike, Suite 207
Jericho, NY 11753



 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.

 

9.2              NO WAIVERS. Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof.

 

 

9.3              NO ASSIGNMENTS. The rights and obligations under this Agreement
shall not be assignable.

 

9.4              ENTIRE AGREEMENT/AMENDMENT. This Agreement and the Registered
Offering Transaction Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Registered Offering
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof. The
provisions of this Agreement may be amended only with the written consent of the
Company and Investor.

 

9.5              HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine. This Agreement shall not be
construed as if it had been prepared by one of the parties, but rather as if all
the parties had prepared the same.

 

9.6              COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

9.7              FURTHER ASSURANCES. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 10 

 

 

9.8              SEVERABILITY. In case any provision of this Agreement is held
by a court of competent jurisdiction to be excessive in scope or otherwise
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Agreement will
not in any way be affected or impaired thereby.

 

9.9              Law Governing this Agreement. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state or federal courts located in the County, City
and State of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Registered
Offering Transaction Documents by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

9.10          NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

[Signature page follows]

 

 11 

 

  

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Registration Rights Agreement as of the date
first written above. The undersigned signatory hereby certifies that he has read
and understands the Registration Rights Agreement, and the representations made
by the undersigned in this Registration Rights Agreement are true and accurate,
and agrees to be bound by its terms.

 

GHS INVESTMENTS, LLC.

 

 

By: /s/ Mark Grober

Name: Mark Grober

Title: Member

 

 

Rocky mountain high brands, inc.

 

 

By: /s/ Michael Welch

Name: Michael Welch

Title: Chief Executive Officer

 

 

 

 

[SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT]

 12 

 

 

